Electronically Filed
                                                      Supreme Court
                                                      SCPR-XX-XXXXXXX
                                                      28-NOV-2022
                                                      02:27 PM
                                                      Dkt. 6 OGP


                           SCPR-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   IN RE GANSIN K. LI, Petitioner.


                         ORIGINAL PROCEEDING

        ORDER GRANTING PETITION TO RESIGN IN GOOD STANDING
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the petition to resign from the

 practice law in the State of Hawai#i, filed by attorney

 Gansin K. Li, pursuant to Rule 1.10 of the Rules of the Supreme

 Court of the State of Hawai#i (RSCH), but to retain the paper

 license as a memento, as authorized by RSCH Rule 1.10(b), and the

 affidavits submitted in support thereof, we conclude that

 Petitioner Li has fully complied with the requirements of

 RSCH Rule 1.10.   Therefore,

           IT IS HEREBY ORDERED that the petition is granted.

           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

 that the Petitioner shall comply with the notice, affidavit, and

 record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FURTHER ORDERED that the Clerk shall remove the

name of Petitioner Li, attorney number 5331, from the roll of

attorneys of the State of Hawai#i, effective with the filing of

this order.

          DATED:   Honolulu, Hawai#i, November 28, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2